Citation Nr: 0127202	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome with psychogenic vomiting.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1989 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO, in pertinent part, granted 
service connection for irritable bowel syndrome with 
psychogenic vomiting and assigned an evaluation of 10 
percent, effective from May 1, 1998, pursuant to Diagnostic 
Code 7319.  The veteran disagreed with the evaluation.  He 
testified at a Travel Board hearing held before the 
undersigned Board Member in September 2001.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The evidence also shows that the veteran noted in his 
November 1998 letter that he was evaluated at the Brecksville 
VA Medical Center on October 19, 1998, for his symptoms.  In 
addition, a Report of Contact dated in September 2000, notes 
that the veteran called the RO and reported that he had had 
treatment at the Buffalo VA Medical Center from 1995 to 1998 
and then received treatment at the Brecksville VA Medical 
Center from 1998 to the present.  The veteran also stated 
that he may have had an examination at the Wade Park VA 
Medical Center, but was not positive.

The evidence of record contains several VA outpatient medical 
records of treatment of the veteran from September 1996 to 
March 1998, although he was still on active duty at that 
time.  The evidence also shows that the RO contacted the Wade 
Park VA Medical Center in July 1999 and was informed that no 
information was available for the period requested from 
October 1998 to July 1999.  However, it does not appear that 
the RO has requested the identified VA medical records of 
treatment at the Brecksville VA Medical Center.  The RO's 
duty to assist includes trying to obtain copies of these 
records.

In addition, it does not appear that the examiner at the VA 
gastrointestinal examination, completed in August 2000 with a 
barium enema report, reviewed the veteran's claims folder and 
medical records prior to the examination.  Accordingly, the 
Board finds that this was not an adequate examination for 
compensation and pension purposes and the RO should arrange 
for the veteran to undergo another examination.

Additionally, the Board observes that during the pendency of 
this appeal, there was additional case law promulgated 
providing that in a claim involving disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found, a concept referred 
to as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As this case involves disagreement with the 
September 1998 rating decision that initially granted service 
connection for irritable bowel syndrome with psychogenic 
vomiting, and assigned the original rating of 10 percent, the 
RO should consider the principle of "staged" ratings set 
forth in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
VA and non-VA, who treated him for 
irritable bowel syndrome with psychogenic 
vomiting since September 2000.  After 
securing the necessary release, the RO 
should try to obtain copies of these 
records.  All records obtained should be 
added to the claims folder. 

2.  The veteran should be afforded a VA 
gastrointestinal examination to evaluate 
the level of severity of his service-
connected irritable bowel syndrome with 
psychogenic vomiting.  The veteran's 
claims folder must be made available to 
the examiner for review.  All pertinent 
tests and studies should be completed.  
The examiner should provide a medical 
opinion as to whether the veteran has 
constant abdominal distress or frequent 
episodes of bowel disturbance with 
abdominal distress.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim, taking into consideration the 
principles set forth in Fenderson, supra.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


